DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2020, 2/14/2020 and 3/15/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belsick US 20170149408.
As to claim 14, Belsick teaches “A method of isolating an electrical component from a fluid media on a sensor, the method comprising the steps of. providing at least one peripheral wall on a substrate(Figure 8, #92; [0100]), wherein the at least one peripheral wall encloses the (Figure 8; [0100]); and providing a top layer on top of the peripheral wall to create an air pocket over the electrical component (Figure 8, #94; [0100]).”

As to claim 15, Belsick teaches “wherein a virtual wall is formed at the interface of the liquid media and the air pocket, and is defined by a pressure difference between the liquid media and the air pocket (Figure 8. A virtual wall exists within #96a and #96b. This virtual wall is the interface between the air pocket and the liquid when it is introduced. Since the structures in the prior art and claimed invention are the same, the claimed pressure difference between the liquid and air pocket must also exist).”

As to claim 16, Belsick teaches “wherein the virtual wall is configured to be created and maintained when the pressure difference is greater than zero (Figure 8. A virtual wall exists within #96a and #96b. This virtual wall is the interface between the air pocket and the liquid when it is introduced. Since the structures in the prior art and claimed invention are the same, the claimed pressure difference between the liquid and air pocket must also exist).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belsick US 20170149408 in view of Olariu US 20110101822.
As to claim 1, Belsick teaches “A sensor ([0003]) comprising: a substrate ([0007]; [0011]; [0049]); at least one sensor unit, wherein the at least one sensor unit includes a sensor element ([0048]); and at least one peripheral wall disposed on the substrate and configured to surround the pair of electrical components and at least a portion of the sensor element (Figure 8, #92; [0097] teaches “a microfluidic device may be fabricated by forming one or more walls defining lateral boundaries of a microfluidic channel preferably containing the active region of at least one acoustic resonator”); and a top layer disposed over the at least one peripheral wall, thereby creating an air pocket over each of the electrical components (Figure 8, #94 is a top layer which created an air pocket; [0099] teaches “although any BAW resonator structure disclosed herein may be used), bounded laterally by walls 92, and bounded from above by a cover or cap layer 94”).” Belsick does not explicitly teach opposing component, however, it is well known in the art that SAW sensors have opposing components which transmit energy across the surface of the substrate.
Olariu teaches “a pair of electrical components located on opposite ends of the at least one sensor element (Figure 1; [0017] and [0018]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Olariu with Belsick. SAW sensors are known in the art and use 2 opposing interdigital component. One transmits energy while the other receives that energy. These sensors, and their specific configuration of elements, aid in testing surfaces.

As to claim 2, Belsick teaches “wherein the sensor is a SAW sensor ([0005]).”

As to claim 3, Belsick teaches “wherein the sensor is a BAW sensor ([0005]).”

As to claim 4, Belsick teaches “a fluidic channel over a portion of the sensor element, wherein the fluidic channel is configure to receive a liquid medium ([0018]; [0097]).”

As to claim 5, Belsick teaches “wherein the substrate comprises a piezoelectric material (Abstract; [0007]).”

As to claim 6, Belsick teaches “the sensor element comprises a modified substrate surface configured to capture at least one analyte ([0100]).”

(Figure 1; [0004]).”

As to claim 8, Olariu teaches “wherein one of the pair of electrical components comprises a reflector ([0024]).”

As to claim 9, Olariu teaches “wherein one of the at least one pair of electrical components comprise at least one interdigital transducer (Figure 1; [0004]).”

As to claim 10, Belsick teaches “wherein the sensor element ([0048]; [0060]; [0061]).”
Olariu teaches “and the pair of electrical components are aligned along an axis (Figure 1).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Olariu with Belsick. SAW sensors are known in the art and use 2 opposing interdigital component. One transmits energy while the other receives that energy. These sensors, and their specific configuration of elements, aid in testing surfaces. Furthermore, Belsick teaches that the electrical component and reflector are aligned along an axis, as does Olariu.

As to claim 11, Belsick teaches “wherein the liquid media is configured to enter the fluidic channel through an inlet on a first end of the fluidic channel and to exit the fluidic channel through an outlet on a second end of the fluidic channel ([0099]; Figure 8, #96a, #96b).”

([0100]. It would be obvious to one of ordinary skill in the art to form a wall using one of many known techniques. Using one method over another only involves routine skill in the art).”

As to claim 13. Belsick teaches “wherein air pocket over the electrical component has a thickness of about 0.1 pm to about 1 mm ([0094]; Figure 8. Adjusting the thickness of a known element only involves routine skill in the art).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863